2021 IL App (3d) 190082

                               Opinion filed December 30, 2021
      ____________________________________________________________________________

                                                   IN THE

                                     APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2021

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 10th Judicial Circuit,
                                                       )      Peoria County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-19-0082
             v.                                        )      Circuit No. 11-CF-1081
                                                       )
      DEMARIUS LACARL WILLIAMS,                        )      Honorable
                                                       )      Paul P. Gilfillan,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court, with opinion.
            Justice O’Brien and Presiding Justice McDade concurred in the judgment, and opinion.
            Presiding Justice McDade also specially concurred, with opinion.
      ____________________________________________________________________________

                                                OPINION

¶1          Defendant, Demarius Lacarl Williams, appeals the dismissal of his postconviction petition

     at the second stage of postconviction proceedings. Defendant argues that the Peoria County circuit

     court violated his right to procedural due process by improperly conducting a simultaneous hearing

     on postconviction counsel’s motion to withdraw and the State’s motion to dismiss the petition and

     by failing to provide him with a meaningful opportunity to be heard in response to the State’s

     motion to dismiss. We affirm.

¶2                                          I. BACKGROUND
¶3          Defendant was charged with unlawful possession of a controlled substance with intent to

     deliver (720 ILCS 570/401(c)(2) (West 2010)) and unlawful possession of a controlled substance

     (id. § 402(c)). Defendant filed a motion to suppress evidence on the basis that officers stopped,

     searched, and arrested him in violation of his fourth amendment rights. The court denied the

     motion.

¶4          The matter proceeded to a stipulated bench trial. The court found defendant guilty of

     unlawful possession of a controlled substance with intent to deliver, and the charge of unlawful

     possession of a controlled substance was dismissed on the State’s motion. The court sentenced

     defendant to 10 years’ imprisonment.

¶5          On direct appeal, this court vacated a DNA fee that had been assessed but otherwise

     affirmed the judgment of the circuit court. People v. Williams, 2015 IL App (3d) 140850-U, ¶¶ 18-

     20.

¶6          Defendant filed a postconviction petition as a self-represented litigant. In the petition,

     defendant claimed that: (1) his right to due process was violated where the sentencing court

     improperly considered pending cases that had not resulted in convictions in imposing its sentence;

     (2) his fourth amendment rights were violated in that he was unlawfully seized, searched, and

     arrested without probable cause or a warrant; (3) his trial counsel provided ineffective assistance

     in failing to preserve the sentencing issue; and (4) appellate counsel was ineffective for failing to

     argue that defendant’s fourth amendment rights were violated and that plain error occurred due to

     the alleged sentencing error.

¶7          The court advanced the petition to the second stage of postconviction proceedings and

     appointed counsel to represent defendant.




                                                      2
¶8               Postconviction counsel filed a motion to withdraw setting forth the reasons he found each

       argument set forth in the pro se postconviction petition to be meritless.

¶9               Defendant, as a self-represented litigant, filed a reply to the motion to withdraw, which set

       forth the reasons why he disagreed with postconviction counsel’s assessment of the merits of his

       claims.

¶ 10             Postconviction counsel filed a reply to defendant’s response.         Counsel asserted that

       defendant’s sentencing claim was not cognizable in a postconviction petition and that the circuit

       court did not err in considering evidence of other criminal conduct at sentencing. Counsel argued

       that, because this issue was meritless, trial counsel was not ineffective for failing to preserve it and

       appellate counsel was not ineffective for failing to raise it on appeal.

¶ 11             On November 30, 2018, the court set the matter for a hearing on February 8, 2019, where

       it would consider postconviction counsel’s motion to withdraw and the State’s anticipated motion

       to dismiss.

¶ 12             On January 29, 2019, the State filed a motion to dismiss defendant’s pro se postconviction

       petition. The State argued that the petition was untimely. The State also argued that defendant’s

       sentencing claim was meritless because it was proper for the circuit court to consider evidence of

       other crimes or misconduct at sentencing, and the claim did not present a constitutional issue that

       could serve as a basis for postconviction relief. The State argued that trial counsel was not

       ineffective for failing to preserve this issue and appellate counsel was not ineffective for failing to

       raise it because the issue was meritless. The State also argued that defendant’s fourth amendment

       claim was meritless because the stop, arrest, and search of defendant was supported by probable

       cause. The State further argued that appellate counsel was not ineffective for failing to raise the

       fourth amendment issue because it lacked merit.


                                                          3
¶ 13          On February 8, 2019, a hearing was held on both postconviction counsel’s motion to

       withdraw and the State’s motion to dismiss. The court first heard arguments on the motion to

       withdraw. Postconviction counsel extensively set forth his arguments as to why defendant’s

       claims in the pro se petition were frivolous and patently without merit. Defendant stated that he

       stood by the issues he raised in his petition and in his reply to the motion to withdraw. Defendant

       said: “I stated a claim and I’m pretty—there’s issues that could at least be amended. And I know

       it’s not worded correctly and maybe there was another constitutional violation.” Defendant stated

       that he took a stipulated bench trial under the impression that he would be able to appeal the ruling

       on the motion to suppress, but he was never given that opportunity.

¶ 14          Before issuing a ruling on a motion to withdraw, the court heard arguments on the State’s

       motion to dismiss. The State argued that the petition was untimely because it was filed two months

       beyond the statutory time limit. The State further argued that none of the claims raised in the

       petition were meritorious. The court asked defendant if he had a response. Defendant explained

       that he had been working on a postconviction petition in another case and was able to begin

       working on this postconviction petition after his petition in his other case was denied. Defendant

       said that he had not had a chance to review the State’s motion to dismiss. Defendant said: “I

       wanted to get the *** issue with my attorney first, and I was going to ask for an extension of time

       to reply to the State’s motion to dismiss, give or take what happened with this motion to withdraw

       as counsel.”

¶ 15          The court stated: “With regard to [defendant’s] request for more time to respond to the

       motion to dismiss, it would have given me more of the same.” The court noted that many of the

       State’s arguments were the same as postconviction counsel’s arguments in the motion to withdraw.




                                                        4
       The court noted that the timeliness argument was new and that it had heard defendant’s response

       to it. The court simultaneously granted the motion for leave to withdraw and the motion to dismiss.

¶ 16                                              II. ANALYSIS

¶ 17          Defendant argues that the circuit court deprived him of his right to procedural due process

       by improperly conducting a simultaneous hearing on postconviction counsel’s motion to withdraw

       and the State’s motion to dismiss and by failing to provide him with a meaningful opportunity to

       be heard in response to the State’s motion. We find that the procedure employed by the circuit

       court in this case was erroneous, but the error was harmless beyond a reasonable doubt.

¶ 18          Under the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2016)),

       imprisoned defendants may assert claims that their convictions were the result of a substantial

       denial of their constitutional rights. People v. Tate, 2012 IL 112214, ¶ 8. At the first stage of

       postconviction proceedings, the circuit court must independently review the postconviction

       petition and shall dismiss it if it is “frivolous or is patently without merit.” 725 ILCS 5/122-

       2.1(a)(2) (West 2016). If the petition is not summarily dismissed at the first stage, it advances to

       the second stage of postconviction proceedings.

¶ 19          At the second stage, counsel may be appointed to assist an indigent defendant. Tate, 2012

       IL 112214, ¶ 10.     Postconviction counsel must consult with the defendant to ascertain his

       contentions of deprivation of constitutional rights, examine the record of the proceedings and the

       trial, and make any amendments to the pro se petition that are necessary to adequately present the

       defendant’s contentions. People v. Suarez, 224 Ill. 2d 37, 42 (2007); Ill. S. Ct. R. 651(c) (eff. July

       1, 2017). If, in the course of fulfilling these responsibilities, postconviction counsel discovers

       something that would ethically prevent him or her from presenting the defendant’s claims, counsel

       may move to withdraw. People v. Kuehner, 2015 IL 117695, ¶ 21. Appointed counsel bears the


                                                         5
       burden of demonstrating, with respect to each of the defendant’s pro se claims, why the petition is

       frivolous or patently without merit. Id. If the circuit court grants a motion to withdraw filed by

       postconviction counsel, the court may allow the defendant to proceed as a self-represented litigant.

       People v. Shortridge, 2012 IL App (4th) 100663, ¶ 15.

¶ 20          Also, at the second stage, the State may file a motion to dismiss or an answer to the petition.

       People v. Domagala, 2013 IL 113688, ¶ 33. The court must determine whether the petition and

       accompanying documentation make a substantial showing of a constitutional violation. People v.

       Johnson, 2018 IL 122227, ¶ 15. If the petition makes the required showing, it is advanced for a

       third-stage evidentiary hearing. Id.

¶ 21          A defendant has a right to procedural due process in postconviction proceedings. People

       v. Kitchen, 189 Ill. 2d 424, 434-35 (1999). This right “entitles an individual to ‘the opportunity to

       be heard at a meaningful time and in a meaningful manner.’ ” People v. Stoecker, 2020 IL 124807,

       ¶ 17 (quoting In re D.W., 214 Ill. 2d 289, 316 (2005)). “The fundamental requirements of due

       process are notice of the proceeding and an opportunity to present any objections.” People v.

       Cardona, 2013 IL 114076, ¶ 15.         “ ‘Due process is a flexible concept,’ and thus, not all

       circumstances call for the same type of procedure.” Stoecker, 2020 IL 124807, ¶ 17 (quoting

       People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 201 (2009)).

¶ 22          In the instant case, the procedure employed by the circuit court deprived defendant of his

       right to procedural due process because it did not provide him with a meaningful opportunity to

       be heard in response to the State’s motion to dismiss. The State filed its motion to dismiss

       approximately 10 days before the hearing, and defendant indicated that he had not been able to

       adequately review the motion. Moreover, the procedure employed by the circuit court put

       defendant in the precarious position of not knowing at the outset of the hearing whether he would


                                                        6
       be required to represent himself in response to the State’s motion to dismiss. It would have been

       procedurally improper for defendant to respond to the State’s motion as a litigant before his

       counsel was permitted to withdraw, as a defendant represented by counsel generally has no

       authority to file pro se motions. See People v. Serio, 357 Ill. App. 3d 806, 815 (2005).

¶ 23          The proper procedure would have been to first rule on postconviction counsel’s motion to

       withdraw. If the court granted the motion to withdraw, it should have then allowed defendant to

       respond to the State’s motion to dismiss as a self-represented litigant after giving defendant

       adequate notice and time to prepare. See People v. Hayes, 2016 IL App (3d) 130769, ¶ 19.

¶ 24          Having found that the procedure employed by the court deprived defendant of his right to

       procedural due process, we consider the State’s argument that it amounted to harmless error.

       “[T]he protection of a defendant’s right to procedural due process in post-conviction proceedings

       is of critical importance.” Kitchen, 189 Ill. 2d at 435. However, there is “a strong presumption

       that most errors of constitutional dimension are subject to harmless error analysis.” Stoecker, 2020

       IL 124807, ¶ 23.

¶ 25          Our supreme court recently held that the erroneous dismissal of a petition for relief from

       judgment under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2016))

       during an ex parte hearing was subject to harmless error analysis rather than automatic reversal.

       Stoecker, 2020 IL 124807, ¶ 23. The court found that the error was serious, but it did not “render

       the proceedings automatically unfair or unreliable.” Id. ¶ 25. Similar to Stoecker, the procedural

       error in this case involved a lack of a reasonable opportunity to respond to a dispositive motion in

       a collateral proceeding. See id. As in Stoecker, while this error was serious, it is subject to

       harmless error analysis.




                                                        7
¶ 26          In the instant case, the erroneous procedure employed by the circuit court was harmless

       beyond a reasonable doubt. Both postconviction counsel’s motion to withdraw and the State’s

       motion to dismiss attacked the merit of defendant’s postconviction petition and raised the same or

       similar arguments. In granting the motion to withdraw, the court necessarily found the claims

       raised in the pro se petition to be meritless. Notably, defendant does not argue that he was denied

       procedural due process concerning the motion to withdraw, that the motion to withdraw was

       improperly granted, or that any of the claims raised in his pro se postconviction petition were

       meritorious. As in Stoecker, “[r]eversal and remand would serve no purpose and would merely

       delay the dismissal of the meritless petition.” Id. ¶ 33.

¶ 27          In reaching our conclusion, we acknowledge that defendant cites authority in which courts

       have remanded for further proceedings based on procedural errors in postconviction proceedings.

       See Kitchen, 189 Ill. 2d at 434-35; People v. Al Momani, 2016 IL App (4th) 150192, ¶ 13.

       However, it is unclear whether harmless error arguments were made in these cases, as the courts

       did not conduct harmless error analysis or discuss its potential applicability. See Kitchen, 189 Ill.

       2d at 434-35; Al Momani, 2016 IL App (4th) 150192, ¶ 13.

¶ 28                                           III. CONCLUSION

¶ 29          The judgment of the circuit court of Peoria County is affirmed.

¶ 30          Affirmed.

¶ 31          PRESIDING JUSTICE McDADE specially concurring:

¶ 32          Defendant was deprived of his right to procedural due process in this case. However, I

       agree with the majority’s conclusion that, under Stoecker, that error is subject to harmless error

       analysis. See People v. Stoecker, 2020 IL 124807, ¶ 23. Because the allegations contained in

       defendant’s postconviction petition were without merit, Stoecker requires us to affirm the trial


                                                         8
       court’s dismissal of defendant’s petition. I therefore concur in the result reached by the majority.

       I write further to express my opinion that Stoecker was wrongly decided. The deprivation of due

       process in this case, like that in Stoecker, was a structural error requiring automatic reversal.

¶ 33           A structural error is a “systemic error which serves to ‘erode the integrity of the judicial

       process and undermine the fairness of [the proceedings].’ ” People v. Glasper, 234 Ill. 2d 173,

       197-98 (2009) (quoting People v. Herron, 215 Ill. 2d 167, 186 (2005)). Structural errors require

       automatic reversal. Glasper, 234 Ill. 2d at 197. The United States Supreme Court has explained

       that errors are structural where their harm is unquantifiable or where they “always result[] in

       fundamental unfairness.” Weaver v. Massachusetts, 582 U.S. ___, ___, 137 S. Ct. 1899, 1908

       (2017). It further distinguished between an ordinary trial error and “a structural error, which

       ‘affect[s] the framework within which the trial proceeds,’ and, defies harmless error analysis.” Id.

       at ___, 137 S. Ct. at 1903.

¶ 34           In Stoecker, the trial court dismissed the defendant’s 2-1401 petition four days after the

       State filed a motion to dismiss. Stoecker, 2020 IL 124807, ¶ 10. Worse yet, neither the defendant

       nor his attorney was even made aware of the proceeding at which the petition was ultimately

       dismissed, and thus were not present. Id. The Stoecker court found that the trial court’s conduct

       had deprived the defendant of due process, but that the deprivation was not structural error because

       it did not “necessarily render the proceedings unfair or unreliable.” Id. ¶ 25. Finding the

       contentions in the underlying petition to be meritless, the court concluded that “[r]eversal and

       remand would serve no purpose and would merely delay the dismissal of the meritless petition.”

       Id. ¶ 33.

¶ 35           “[S]ince the essence of due process is ‘fundamental fairness,’ due process essentially

       requires ‘fairness, integrity, and honor in the operation of the criminal justice system, and in its


                                                         9
       treatment of the citizen's cardinal constitutional protections.’ ” People v. Stapinski, 2015 IL

       118278, ¶ 51 (quoting People v. McCauley, 163 Ill. 2d 414, 441 (1994)). “The fundamental

       requirements of due process are notice of the proceeding and an opportunity to present any

       objections.” People v. Cardona, 2013 IL 114076, ¶ 15.

¶ 36          Defendant in the instant case, like the defendant in Stoecker, was wholly deprived of due

       process. Not only was he given a mere 10 days’ notice of the State’s motion to dismiss, but, as the

       majority points out, he was procedurally barred from responding to the motion because he was

       represented by counsel. After counsel’s withdrawal, defendant was forced to immediately proceed

       to his objection to the State’s motion.

¶ 37          If the very nature of due process is to ensure fundamental fairness, then the complete

       deprivation of that right surely undermines the fairness of the proceedings, such that it must be

       considered a structural error. See Glasper, 234 Ill. 2d at 197-98. Forcing a defendant to proceed

       on a dispositive motion by the State without sufficient notice and without meaningful opportunity

       to object is always fundamentally unfair. See Weaver, 582 U.S. at ___, 137 S. Ct. at 1908.

¶ 38          I would suggest that a single such deprivation erodes the integrity of the judicial process.

       See Glasper, 234 Ill. 2d at 197-98. Continuing deprivations of this kind in the trial court—a result

       essentially authorized by the decision in Stoecker—unquestionably erodes the integrity of the

       judicial process. The Stoecker court was incorrect when it stated that remand in that case “would

       serve no purpose.” Stoecker, 2020 IL 124807, ¶ 33. Remand in these cases would underscore the

       importance of a defendant’s right to due process and emphasize the gravity of a deprivation of that

       right. In turn, that result would serve to preserve the integrity of the judicial process by ensuring

       that fewer defendants are deprived of due process.




                                                        10
¶ 39          The error in this case, like the error in Stoecker, was a structural error, requiring automatic

       reversal. However, as our supreme court has decided otherwise, I agree that affirming on harmless

       error grounds is the appropriate conclusion based on the current state of the law.




                                                        11